Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed 4/7/2021 have been fully considered but they are not persuasive. 

Applicant argues that Broad et al. (US 2007/013/0132846 A1)(hereinafter just Broad) in further view of Rasband et al. (US 2015/0249548 A1) (hereinafter just Rasband) do not disclose “the step of filtering out specified types of nodes before selecting the parent node”.
Representative claim 1, discloses a method for selecting a parent node in a mesh network in the Preamble. The body of the claim recites a list nodes that are filtered out.  There is no specific claim recitation that any step of filtering comes “before” selecting a parent node.  However, it is reasonably described and understood the steps are carried out in order for “selecting a parent node” as recited in the preamble. Therefore, the recited language of the preamble limits the claim in selection of a parent. This is how it was interpreted under examination. There preamble nor does the body of the claim make 
[A] claim preamble has the import that the claim as a whole suggests for it." Bell Communications Research, Inc. v. Vitalink Communications Corp., 55 F.3d 615, 620, 34 USPQ2d 1816, 1820 (Fed. Cir. 1995). "If the claim preamble, when read in the context of the entire claim, recites limitations of the claim, or, if the claim preamble is ‘necessary to give life, meaning, and vitality’ to the claim, then the claim preamble should be construed as if in the balance of the claim." Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165-66 (Fed. Cir. 1999). 

. . .

Any terminology in the preamble that limits the structure of the claimed invention must be treated as a claim limitation. See, e.g., Corning Glass Works v. Sumitomo Elec. U.S.A., Inc., 868 F.2d 1251, 1257, 9 USPQ2d 1962, 1966 (Fed. Cir. 1989) (The determination of whether preamble recitations are structural limitations can be resolved only on review of the entirety of the application "to gain an understanding of what the inventors actually invented and intended to encompass by the claim" as drafted without importing "'extraneous' limitations from the specification."); Pac-Tec Inc. v. Amerace Corp., 903 F.2d 796, 801, 14 USPQ2d 1871, 1876 (Fed. Cir. 1990) (determining that preamble language that constitutes a structural limitation is actually part of the claimed invention). See also In re Stencel, 828 F.2d 751, 4 USPQ2d 1071 (Fed. Cir. 1987)

Courts have also held “that the preamble is not merely a statement of effect that may or may not be desired or appreciated, but rather is a statement of the intentional purpose for which the method must be performed”.

Notwithstanding, Broad specifically discloses selecting a parent in paragraph [0034], inter alia.

Here, Broad teaches “In order for an adaptive network to form, a module (9-1 to 9-5) must select a parent or superior node to which to forward messages” ([0034]).

Furthermore, [0043]-[0045] disclose initialization of calculating to probability of success of transmitting to what could be a possible parent, cost/hop count etc. 
Paragraph [0046] of Broad recites, “A parent (e.g., module 9-4) is then selected”.  Here, Broad discloses an order in time where a Parent is “then” selected following previous calculations and/or filtering. 
	Applicant further argues, Broad selects the possible parent module in a way “fundamentally different from how the method of clam 1 filters specific types of nodes and selects the parent node”.  Here, the arguments provide no further elaboration on “specific types of nodes”.  Where this specific language is not found representative claim 1.  Claim 1, does mention “filtering out, from the one or more other nodes, nodes that are not in a same organization, not of a same version, or not in the same network” and filtering out, from the one or more other nodes, free nodes, all child nodes of the first node, and nodes in a looped list of the first node.  


Broad discloses filtering out, from the one or more other nodes, free nodes (the invention of broad relates specifically with dealing with “stand-alone” and or free [0033], network elements as part of its filtering-weighted calculations as further disclosed in [0093]), all child nodes of the first node, and nodes in a looped list of the first node (see [0093], “The possible parent module preferably with the best PR, lowest COST, and highest RSSI (or selected weighted combinations thereof)  is selected” see “selected” whereby others are filtered out.
Without further elaboration and explanation it is unclear which limitation the argument related to “specific types of nodes” is addressed to.
.
 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Broad et al. (US 2007/013/0132846 A1) in further view of Rasband et al. (US 2015/0249548 A1).
Regarding claim 1, Broad discloses a method for selecting a parent node in a mesh network, wherein a first node is an arbitrary node, which performs the following operations on one or more other nodes found through scanning, the operations comprising:
filtering out, from the one or more other nodes (see [0090] “self-adaptive mesh network is operable as a leaf node (e.g. as installed, or as more remote modules are removed or rendered inoperable).”), filtering out, from the one or more other nodes, leaf child nodes at a deepest level, and nodes with a maximum number of connections reached (see [0093], “The possible parent module preferably with the best PR, lowest COST, and highest RSSI (or selected weighted combinations thereof) is selected”, see in particular cost, known in the field as hop count or herein maximum connections and deepest level, and “selected” whereby others are filtered out)

filtering out, from the one or more other nodes, nodes with a signal strength unable to maintain normal communication (see [0093], “The possible parent module preferably with the best PR, lowest COST, and highest RSSI (or selected weighted combinations thereof) is selected”, here see RSSI or received signal strength indicator); and
according to preset weights, for each of remaining nodes in the one or more other nodes after filtering (see [0093, selected weighted combinations]) calculating a rank collectively based on a signal strength value of the node (see [0093] The possible parent module preferably with the highest RSSI (or selected weighted combinations thereof, therefore, received signal strength is used as weighted factor), a level of the node (see hops displaced form the base station [0081]), and an existing number of connections 
Broad does not explicitly disclose nodes that are not in a same organization, not of a same version, or not in the same network. However, Rasband, in analogous art (see self-organizing network [0025]), discloses “nodes that are not in a same organization, not of a same version, or not in the same network” (see [0018], “virtual servers running in a "cloud computing" environment and networked using appropriate networking technologies such as Internet connections”, where the internet is composed of external networks and obviously includes devices of different version numbers, Also see [0025] a different wireless mesh network associated with each gateway).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Rasband with 
Regarding claim 2, Broad in view of Rasband disclose the method for selecting a parent node in a mesh network according to claim 1, wherein the first node obtains a factor value of each of the one or more other nodes through communication with the one or more other nodes, and performs the operations of filtering according to the factor value (see [0036], see any of the following for factors and see information recorded within the packets/messages transmitted….” [0036] Transmitted messages from a module (9-1 to 9-5) contain several factors, including: [0037] a) cost, as a number to be minimized which indicates to NM's the amount of energy required to transmit to a base station. The cost is a summation of all costs of all `hops` to the base station (a base station 9-5 has zero cost to forward messages, so its messages are distinctive from messages of possible parent modules); and [0038] b) the number of `hops` to send a message to the base station; and [0039] c) a packet sequence number (e.g., 16-bit integer) that is incremented every time a message is transmitted from the base station 9-5 or other module 9-1 to 9-4; and [0040] d) a neighborhood list (NL) of all other modules in the vicinity from which the base station or other module can receive, including: [0041] i) the ID of each NM; and [0042] ii) a reception estimate of how well a module receives 
3.    (Original) The method for selecting a parent node in a mesh network according to claim 2, wherein the factor value is recorded in an information element of a management frame sent by each of the one or more other nodes (see [0036], see any of the following for factors and see information recorded within the packets/messages transmitted….” [0036] Transmitted messages from a module (9-1 to 9-5) contain several factors, including: [0037] a) cost, as a number to be minimized which indicates to NM's the amount of energy required to transmit to a base station. The cost is a summation of all costs of all `hops` to the base station (a base station 9-5 has zero cost to forward messages, so its messages are distinctive from messages of possible parent modules); and [0038] b) the number of `hops` to send a message to the base station; and [0039] c) a packet sequence number (e.g., 16-bit integer) that is incremented every time a message is transmitted from the base station 9-5 or other module 9-1 to 9-4; and [0040] d) a neighborhood list (NL) of all other modules in the vicinity from which the base station or other module can receive, including: [0041] i) the ID of each NM; and [0042] ii) a reception estimate of how well a module receives messages from such NM as determined 
Regarding claim 4, Broad in view of Rasband disclose the method for selecting a parent node in a mesh network according to wherein the factor value of each of the one or more other nodes respectively comprises a corresponding network OUI, a network version, and a network ID; and by comparing the network OUI, the network version, and the network ID of the first node and those of each of the one or more other nodes, the first node filters out, from the one or more other nodes, nodes that are not in the same organization, not of the same version, or not in the same network (see [0036], see any of the following for factors and see information recorded within the packets/messages transmitted….including ID etc. ” [0036] Transmitted messages from a module (9-1 to 9-5) contain several factors, including: [0037] a) cost, as a number to be minimized which indicates to NM's the amount of energy required to transmit to a base station. The cost is a summation of all costs of all `hops` to the base station (a base station 9-5 has zero cost to forward messages, so its messages are distinctive from messages of possible parent modules); and [0038] b) the number of `hops` to send a message to the base station; and [0039] c) a packet sequence number (e.g., 16-bit integer) that is incremented every time a message is transmitted 
Regarding claim 5, Broad in view of Rasband disclose the method for selecting a parent node in a mesh network according to claim 2. Broad does not specifically disclose however Rasband discloses wherein the factor value of each of the one or more other nodes respectively comprises a corresponding node type; and the first node filters out, from the one or more other nodes, leaf child nodes that do not support mode (see [0054], “and sub-coordinators in the network can support a limited number of attached children (subordinate) nodes. In some implementations, sub-coordinators include fully functional nodes in the network that serve as parent nodes to multiple end-nodes and other sub-coordinators, but that do not serve as the main wireless network access point on a gateway. Also, it may be convenient to administer different sets of nodes differently”).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Rasband with 
Regarding claim 6, Broad in view of Rasband disclose the method for selecting a parent node in a mesh network according to claim 2. wherein the factor value of each of the one or more other nodes respectively comprises a corresponding deepest level supported by the node and a current level of the node (see “cost” in [0093]); and the first node filters out, from the one or more other nodes, nodes with the current level of the node being equal to the deepest level (see cost and weight in [0093]).
Regarding claim 7, Broad in view of Rasband disclose the method for selecting a parent node in a mesh network according to claim 2. wherein the factor value of each of the one or more other nodes respectively comprises a corresponding node type; and when there is a root node in the network, the first node filters out a router configured by the root node (see [0036], see any of the following for factors and see information recorded within the packets/messages transmitted….including ID etc. ” [0036] Transmitted messages from a module (9-1 to 9-5) contain several factors, including: [0037] a) cost, as a number to be minimized which indicates to NM's the amount of energy required to transmit to a base station. The cost is a summation of all costs of all `hops` to the base station (a base station 9-5 has zero cost to 
Regarding claim 8, Broad in view of Rasband disclose the method for selecting a parent node in a mesh network according to clalm 2. .
the first node filters out, from the one or more other nodes, nodes with an actual signal strength value lower than the signal strength threshold (see [0093], selecting the highest RSSI thereby filtering out lower values);
wherein the actual signal strength value of each of the one or more other nodes is any of or any combination of:

“a signal strength value between the node and its parent node” included in the factor value of each of the one or more other nodes (see factors in [0036] and see signal strength in [0093]); and
the signal strength value of each of the one or more other nodes when communicating with the first node (see factors in [0036] and see signal strength in [0093]);
Broad does not disclose however Rasband discloses wherein a signal strength threshold is provided according to a range of signal strengths capable of maintaining normal communication (see [0074], “(11) TX (transmitting) power levels; (12) RX (receiving) sensitivity thresholds”);
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Rasband with that of Broad. Doing so would conform to well-known standards and objectives in the technological field of innovation.
Regarding claim 10, Broad in view of Rasband disclose the method for selecting a parent node in a mesh network according to claim 2 wherein the signal strength value of each the one or 
“signal strength values of the node and its parent node” included in the factor value of each of the one or more other nodes (see various factors in [0036] for parent nodes and signal strength in [0093]);
“the level of the node and the existing number of connections of the node” included in the factor value of each of the one or more other nodes (see various factors in [0036] for parent nodes and signal strength in [0093]); and
the signal strength value of each of the one or more other nodes when communicating with the first node (see various factors in [0036] for parent nodes and signal strength in [0093]).
Regarding claim 11, Broad in view of Rasband disclose the method for selecting a parent node in a mesh network according to claim 3, wherein the factor value of each of the one or more other nodes respectively comprises a corresponding network OUI, a network version, and a network ID (see factors including “ID” in [0036]); and 
by comparing the network OUI, the network version, and the network ID of the first node and those of each of the one or more 
 	Broad does not disclose however in combination with Rasband the concept of  “the first node filters out, from the one or more other nodes that are not in the same organization, not of the same version, or not in the same network” would be anticipated by those of skill in the field.  Here, Rasband discloses a establishing links between various types of different mesh networks in a self-organizing network (see [0025] of Rasband). Rasband also discloses these networks encompass “internet connections” which would include those of different organizations and versions. In combination with Broad filtering out networks and nodes of different networks, organizations and versions would be widely anticipated. 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Rasband with that of Broad. Doing so would conform to well-known standards and objectives in the technological field of innovation.
 	Regarding claim 12, Broad in view of Rasband disclose the method for selecting a parent node in a mesh network according 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Rasband with that of Broad. Doing so would conform to well-known standards and objectives in the technological field of innovation.
Regarding claim 13, Broad in view of Rasband disclose the method for selecting a parent node in a mesh network according to claim 3, wherein the factor value of each of the one or more other nodes respectively comprises a corresponding deepest level supported by the node and a current level of the node; and the first node filters out, from the one or more other nodes, nodes with the current level of the node being equal to the deepest level 
Regarding claim 14, Broad in view of Rasband disclose the method for selecting a parent node in a mesh network according to claim 3, wherein the factor value of each of the one or more other nodes respectively comprises a corresponding node type; and when there is a root node in the network, the first node filters out a router configured by the root node (see [0090] “and contain information such as an address or identification code that identifies the leaf-node module, and also contain information about which of the number N the message represents”, therefore leaf nodes are identifiable from parent nodes for selection has further disclosed in [0093]).
Regarding claim 15, Broad in view of Rasband disclose the method for selecting a parent node in a mesh network according to claim 3, wherein a signal strength threshold is provided according to a range of signal strengths capable of maintaining normal communication;
the first node filters out, from the one or more other nodes, nodes with an actual signal strength value lower than the signal strength threshold (see signal strength as part of weighted calculation in [0093] for selection, whereby full listing of 
wherein the actual signal strength value of each of the one or more other nodes is any of or any combination of:
“a signal strength value between the node and the router” included in the factor value of each of the one or more other nodes;
“a signal strength value between the node and its parent node” included in the factor value of each of the one or more other nodes (see signal strength as part of weighted calculation in [0093] for selection, whereby full listing of factors found in [0093] as determining costs and other key metrics); and
the signal strength value of each of the one or more other nodes when communicating with the first node (see signal strength as part of weighted calculation in [0093] for selection, whereby full listing of factors found in [0093] as determining costs and other key metrics).
Regarding claim 16, Broad in view of Rasband disclose the method for selecting a parent node in a mesh network according to claim 3, wherein the signal strength value of each the one or 
“signal strength values of the node and its parent node” included in the factor value of each of the one or more other nodes (see signal strength as part of weighted calculation in [0093] for selection, whereby full listing of factors found in [0093] as determining costs and other key metrics);
“the level of the node and the existing number of connections of the node” included in the factor value of each of the one or more other nodes (see signal strength as part of weighted calculation in [0093] for selection, whereby full listing of factors found in [0093] as determining costs and other key metrics); and
the signal strength value of each of the one or more other nodes when communicating with the first node (see signal strength as part of weighted calculation in [0093] for selection, whereby full listing of factors found in [0093] as determining costs and other key metrics).

Claims 9 & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Broad et al. (US 2007/013/0132846 A1) in further view of Rasband et al. (US 2015/0249548 A1) in view of Paulraj et al. (US 2016/0269913 A1).
Regarding claim 9, Broad in view of Rasband discloses the method for selecting a parent node in a mesh network according to claim 8. They do not specifically disclose however Paulraj discloses wherein the signal strength threshold is a multi-level threshold with gradient (see Signal strength and gradient);
when the actual signal strength values of all the one or more other nodes are lower than a currently configured level of threshold, the threshold is progressively decreased according to the gradient, and is compared with the actual signal strength values again; until when there is any of the actual signal strength values of the one or more other nodes is higher than the decreased signal strength threshold, a node with a highest signal strength value is selected as the parent node (here broad in [0093] already discloses selecting the best node based partially upon signal strength here, one would easily anticipate this would change to the next highest and next highest as situations dictate, combined with Paulraj as widely known in the art the gradient of the wireless signal would be used to further move along the gradient for the next best signal strength requirement, see Paulraj in [0045]);

Regarding claim 17, Broad in view of Rasband disclose the method for selecting a parent node in a mesh network according to claim 15. They do not disclose however Paulraj discloses wherein the signal strength threshold is a multi-level threshold with gradient; when the actual signal strength values of all the one or more other nodes are lower than a currently configured level of threshold, the threshold is progressively decreased according to the gradient, and is compared with the actual signal strength values again; until when there is any of the actual signal strength values of the one or more other nodes is higher than the decreased signal strength threshold, a node with a highest signal strength value is selected as the parent node (node (here broad in [0093] already discloses selecting the best node based partially upon signal strength here, one would easily anticipate this would change to the next highest and next highest as situations dictate, combined with Paulraj as widely known in the art the gradient of the wireless signal would be used to further move along the 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Broad/Rasband with that of Paulraj. Doing so would conform to well-known standards and objectives in the technological field of innovation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to  K. WILFORD SHAHEED whose telephone number is (469) 295-9175.  The examiner can normally be reached on Monday-Friday 9 am-6pm; 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHALID W SHAHEED/Primary Examiner, Art Unit 2643